


110 HR 6405 IH: To authorize a process by which the Secretary of the

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6405
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize a process by which the Secretary of the
		  Interior shall process acquisitions of certain real property of the Samish
		  Indian Nation into trust, and for other purposes.
	
	
		1.Administrative land into
			 trust process
			(a)ProcessFor the purpose of processing acquisitions
			 of real property of the Samish Indian Nation into trust under part 151 of title
			 25, Code of Federal Regulations, at the request of the Samish Indian Nation,
			 the Secretary of the Interior shall process as on-reservation acquisitions any
			 property in the areas described in subsection (b) that the Samish Indian Nation
			 both acquires and requests to deed to the Secretary.
			(b)Land
			 describedThe property
			 referred to in subsection (a) are the following islands located within Skagit
			 County, Washington: Guemes Island; Cypress Island; Burrows Island; Allan
			 Island; the western part of Fidalgo Island, to the following described line on
			 the isthmus separating the western part of Fidalgo Island from the peninsula
			 comprising the eastern part of Fidalgo Island: from the northwest side of
			 Similk Bay in township 34N, range 2E follow the north south section line,
			 dividing section 08 from section 09, north across the Fidalgo Island isthmus
			 into Fidalgo Bay; Samish Island, to the following described boundary line on
			 the eastern edge of the island: from the northeast side of Padilla Bay, cross
			 the south east portion of Samish Island along the east west line dividing
			 section 01, range 2E, township 35N from section 36, range 2E, township 36N,
			 into Samish Bay and Siwash Slough; Cone Islands; Dot Island; Huckleberry
			 Island; Jack Island; Northwest Island; Saddlebag Island; Strawberry Island;
			 Towhead Island; Williamson Rocks; and Young Island.
			2.Use
			 of landReal property taken
			 into trust under section 1 shall not be used for gaming under the Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.). The proclamation of a reservation for
			 the Samish Indian Nation pursuant to the Indian Reorganization Act or the
			 establishment of an initial reservation for the Samish Indian Nation shall not
			 alter the prohibition of this section with regard to lands taken into trust
			 pursuant to this Act.
		3.Hunting, fishing,
			 trapping, and gatheringThis
			 Act shall not grant, restore, or diminish any hunting, fishing, trapping, or
			 gathering treaty right of the Samish Indian Nation.
		4.Clarification of
			 affect of land taken into trustThis Act shall not affect or diminish any
			 right to which any other Indian tribe is entitled under law to apply to have
			 land taken into trust with the area described in section 1. The designation of
			 a geographic area in this Act for purposes of processing fee-to-trust
			 applications under part 151 of title 25, Code of Federal Regulations, shall not
			 be construed as creating a reservation for the Samish Indian Nation in such
			 area. Any reservation for the Samish Indian Nation shall be established or
			 created pursuant to Federal law.
		
